DETAILED ACTION

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2022 has been entered.


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending in the application.
Amendments to claims 1-10, filed on 7/19/2022, have been entered in the above-identified application.

Examiner’s Comment

Claim 8 recites the limitation “stretching the resin composition” in line 3.  It appears the claim should recite “stretching the first resin composition”.


WITHDRAWN REJECTIONS
The 35 U.S.C. §103 rejections made of record in the office action mailed 5/27/2022 have been withdrawn due to Applicant’s amendment in the response filed 7/19/2022.


REJECTIONS

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the resin composition” in line 3.  Claim 1, from which claim 4 depends, includes a first resin composition and a second resin composition.  It is unclear as to which resin composition claim 4 refers.  


Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagata et al. (JP2015-229719, see machine translated version) in view of Ishige et al. (US Patent Application No. 2002/0155277) and Takahashi et al. (JP2015-151407, see machine translated version).
Regarding claim 1, Yamagata et al. teach a stretched porous film formed by stretching a first resin composition (paragraphs [0050], [0057]) comprising at least a polyethylene resin (paragraph [0010]) and an inorganic filler (paragraph [0010]) at least in a uniaxial direction (paragraph [0057]), the stretched porous film having an enhanced porosity compared to before stretching (paragraph [0057]); and wherein the polyethylene resin comprises a first polyethylene resin component having a melt flow rate of 0.1 to 20 g/10 min which reads on Applicant’s claimed range of 9 to 20 g/10 min (paragraphs [0016], [0020]) and a second polyethylene resin component having a melt flow rate of 0.5 to 10 g/10 min which reads on Applicant’s claimed range of 2 to 8 g/10 min (paragraph [0024]).
Yamagata et al. fail to teach a stretched porous film for printing, comprising a solvent attack preventing layer and wherein the solvent attack preventing layer is formed by stretching a second resin composition comprising at least an amorphous resin.  However, Ishige et al. teach a stretched film for printing (page 1, paragraph [0001], page 2, paragraphs [0009]-[0011], page 3, paragraph [0030]) comprising a stretched porous film (page 2, paragraphs [0010], [0011], page 3, paragraph [0030]) and a solvent attack preventing layer (page 2, paragraphs [0010], [0011], page 5, paragraph [0044]), wherein the stretched porous film is formed by stretching a first resin composition comprising at least a polyethylene resin and an inorganic filler (page 2, paragraphs [0010], [0011], page 3, paragraph [0023]) and wherein the solvent attack preventing layer is formed by stretching a second resin comprising at least an amorphous resin (page 2, paragraphs [0010], [0011], page 3, paragraph [0035], page 5, paragraph [0044], page 6, paragraph [0056]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the solvent attack preventing layer of Ishige et al. in the stretched porous film of Yamagata et al. in order to avoid surface waving or curling and make it difficult for a vehicle to reach the base layer and prevent swelling (Ishige et al., page 6, paragraph [0045]).
Yamagata et al. fail to teach wherein the polyethylene resin comprises a plant-derived polyethylene resin.  However, Takahashi et al. teach a porous film comprising a polyethylene resin (paragraphs [0005], [0011]) and an inorganic filler (paragraphs [0005], [0006]), wherein the polyethylene resin comprises a plant-derived polyethylene resin (paragraphs [0006], [0010], [0011]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use a plant-derived polyethylene resin as that of Takahashi et al. in the film of Yamagata et al. in order to reduce the amount of carbon dioxide generated in the composition (Takashi et al., paragraph [0010]).
Regarding claim 2, Yamagata et al. fail to teach wherein the polyethylene resin is a mixture of the plant-derived polyethylene resin and a petroleum-derived polyethylene resin, and the mass ratio between the plant-derived polyethylene resin and the petroleum-derived polyethylene resin in the mixture is 5:95 to 99:1.  However, Takahashi et al. teach a porous film comprising a polyethylene resin (paragraphs [0005], [0011]) and an inorganic filler (paragraphs [0005], [0006]), wherein the polyethylene resin comprises a plant-derived polyethylene resin (paragraphs [0006], [0010], [0011]), wherein the polyethylene resin is a mixture of the plant-derived polyethylene resin and a petroleum-derived polyethylene resin (paragraphs [0010], [0011], [0026]-[0030]), and the mass ratio between the plant-derived polyethylene resin and the petroleum-derived polyethylene resin in the mixture is 5:95 to 99:1 (paragraphs [0010], [0011], [0026]-[0030]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use a plant-derived polyethylene resin as that of Takahashi et al. in the film of Yamagata et al. in order to reduce the amount of carbon dioxide generated in the composition (Takashi et al., paragraph [0010]) and a petroleum-derived polyethylene resin from the viewpoint of processability (Takahashi et al., paragraph [0010]).
Regarding claim 4, Yamagata et al. teach wherein the resin composition comprises a polypropylene resin (paragraphs [0010], [0027]).
Regarding claim 5, Yamagata et al. teach wherein the resin composition comprises a polypropylene resin (paragraphs [0010], [0027]).
Yamagata et al. do not disclose wherein the mass ratio between the polyethylene resin and the polypropylene resin in the stretched porous film is 5:95 to 99:1.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in mass ratio involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the mass ratio between the polyethylene resin and the polypropylene resin of Yamagata et al. in order to provide excellent mechanical properties, liquid leakage resistance and heat resistance (Yamagata et al., paragraph [0008], [0010], [0011]).
Regarding claim 7, Yamagata et al. the stretched porous film having a multi-layer structure (paragraphs [0050], [0051]), wherein at least one layer of the multi layers is a stretched porous film formed by stretching the first resin composition (paragraphs [0050], [0051], [0057]) comprising at least a polyethylene resin (paragraph [0010]) and an inorganic filler (paragraph [0010]) at least in a uniaxial direction (paragraph [0057]).
Regarding claim 8, Yamagata et al. teach wherein the stretched porous film formed by stretching the resin composition (paragraphs [0050], [0051], [0057]) comprising at least a polyethylene resin (paragraph [0010]) and an inorganic filler (paragraph [0010]) at least in a uniaxial direction is a film stretched in biaxial directions (paragraph [0057]). 

Claims 3, 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagata et al. (JP2015-229719, see machine translated version) in view of Ishige et al. (US Patent Application No. 2002/0155277) and Takahashi et al. (JP2015-151407, see machine translated version), in further view of Suzuki et al. (US Patent Application No. 2015/0247017).
Yamagata et al., Ishige et al. and Takahashi et al. are relied upon as disclosed above.
Regarding claim 3, Yamagata et al. fail to teach wherein the content of the inorganic filler in the stretched porous film is 3 to 70% by mass.  However, Suzuki et al. teach a stretched porous film formed by stretching a resin composition (page 1, paragraph [0019], page 9, paragraph [0136]) comprising at least a polyethylene resin (page 3, paragraphs [0058], [0060]) and an inorganic filler (page 3, paragraph [0058]) at least in a uniaxial direction (page 1, paragraph [0019], page 9, paragraph [0136]), wherein the content of the inorganic filler in the stretched porous film is 35 to 75 parts by mass which reads on Applicant’s claimed range of 3 to 70% by mass (page 1, paragraph [0011], page 5, paragraphs [0076], [0077]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the content of inorganic filler of Suzuki et al. in the film of Yamagata et al. in order to obtain sufficient stretching property (Suzuki et al., page 5, paragraph [0077]).
Regarding claim 6, Yamagata et al. fail to teach wherein the stretched porous film has a porosity of 3 to 55%.  However, Suzuki et al. teach a stretched porous film formed by stretching a resin composition (page 1, paragraph [0019], page 9, paragraph [0136]) comprising at least a polyethylene resin (page 3, paragraphs [0058], [0060]) and an inorganic filler (page 3, paragraph [0058]) at least in a uniaxial direction (page 1, paragraph [0019], page 9, paragraph [0136]), wherein the stretched porous film has a porosity of 15 to 75% which reads on Applicant’s claimed range of 3 to 55% (page 1, paragraph [0017], page 12, paragraph [0184]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the porosity of the film of Yamagata et al. to that of Suzuki et al. in order to provide a porous layer with high whiteness or opacity (Suzuki et al., page 12, paragraph [0184]).
Regarding claim 9, Yamagata et al. fail to teach a printability improving layer on at least one face of the stretched porous film.  However, Suzuki et al. teach a film for printing (page 1, paragraphs [0019], [0020], page 7, paragraph [0105]) comprising a stretched porous film formed by stretching a resin composition (page 1, paragraph [0019], page 9, paragraph [0136]) comprising at least a polyethylene resin (page 3, paragraphs [0058], [0060]) and an inorganic filler (page 3, paragraph [0058]) at least in a uniaxial direction (page 1, paragraph [0019], page 9, paragraph [0136]) and a printability improving layer on at least one face of the stretched porous film (page 1, paragraphs [0019], [0020], page 7, paragraph [0105]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the printability improving layer of Suzuki et al. on at least one face of the stretched porous film of Yamagata et al. in order to provide information on a side of one surface of the porous layer of the film (Suzuki et al., page 1, paragraphs [0019], [0020]).
Regarding claim 10, Yamagata et al. fail to teach wherein the film has a thickness of 70 to 400 µm.  However, Suzuki et al. teach a stretched porous film formed by stretching a resin composition (page 1, paragraph [0019], page 9, paragraph [0136]) comprising at least a polyethylene resin (page 3, paragraphs [0058], [0060]) and an inorganic filler (page 3, paragraph [0058]) at least in a uniaxial direction (page 1, paragraph [0019], page 9, paragraph [0136]), wherein the film has a thickness of 20 µm or larger and 250 µm or smaller which reads on Applicant’s claimed range of 70 to 400 µm (page 1, paragraph [0019], page 11, paragraphs [0159], [0160]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the film of Suzuki et al. to that of Yamagata et al. in order to improve the durability of the film (Suzuki et al., page 11, paragraph [0160]).


Response to Arguments
Applicant's arguments filed 7/19/2022 with respect to claims 1-10 of record have been carefully considered but are moot due to the new grounds of rejection.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        8/12/2022